DETAILED ACTION

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Derrick Harvey on 11/29/2021. 
The application has been amended as follows:

Claim 1 is amended as follows:
	In line 3, replace “An” with -- an -- 

Claim 16 is amended as follows:
	In line 3, replace “An” with -- an -- 


Allowable Subject Matter
2.	Claims 1-20 are allowed. 
3.  	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach a blank comprising, inter alia: an enamel material layer having a first cavity disposed in a first face of the blank and comprising a first tooth boundary and an aft cavity; a first denture material comprising a dentin material disposed in the first cavity and covering the first tooth boundary and occupying the aft cavity, in combination with the elements and their arrangements as set forth in the claims.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772